have pleaded guilty and would have insisted on going to trial.       Hill v.
                Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112 Nev. 980, 988,
                923 P.2d 1102, 1107 (1996). Both components of the inquiry must be
                shown.   Strickland v. Washington, 466 U.S. 668, 697 (1984). We give
                deference to the court's factual findings if supported by substantial
                evidence and not clearly erroneous but review the court's application of
                the law to those facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120
                P.3d 1164, 1166 (2005).
                            The district court conducted an evidentiary hearing at which
                Abad's plea counsel testified that he discussed the potential immigration
                consequences with Abad before he entered the plea and specifically
                advised him that a gross misdemeanor could have adverse immigration
                consequences. This testimony was supported by the record, and the
                district court found that this testimony was credible and the plea was very
                favorable to Abad. The district court held that counsel was not ineffective,
                the plea was freely and voluntarily entered, and there was no manifest
                injustice warranting withdrawal of the plea, see NRS 176.165.
                            The district court's findings are supported by substantial
                evidence and are not clearly wrong. Abad did not demonstrate that his
                counsel affirmatively misadvised him regarding the deportation
                consequences of entering his plea.       See Rubio v. State, 124 Nev. 1032,
                1043, 194 P.3d 1224, 1232 (2008). Further, even assuming counsel was
                deficient for not informing him that pleading guilty to a gross
                misdemeanor could subject him to automatic deportation, see Padilla v.
                Kentucky, 559 U.S. „ 130 S. Ct. 1473, 1483 (2010), Abad failed to
                demonstrate prejudice because he pleaded guilty to a "wobbler," the State
                was free to argue for the felony conviction at sentencing, and Abad knew

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                that imposition of sentence was at the discretion of the district court and if
                he was convicted of the felony he would be subject to automatic
                deportation. We conclude that the district court correctly assessed the
                validity of Abad's plea, Abad failed to demonstrate manifest injustice
                warranting withdrawal of his plea, and the district court did not abuse its
                discretion by denying Abad's motion to withdraw the plea. Therefore, we
                              ORDER the judgment of the district court AFFIRMED.


                                                                                            j.
                                         Hardesty


                          Ok-.- 6'r------Th
                                -
                Parraguirre                                       Cherry


                cc: Hon. Stefany Miley, District Judge
                     Don P. Chairez
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A

                                                       -,.‘1%1'...-"-iatRAINNIEltellarif,?..11 .   ffMtikitatiSEMBEEKIIIM